DETAILED ACTION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08-04-2021, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Seymour (U.S. Pub. No. 2012/0273289) in view of Tsai (U.S. Pub. No. 2016/0353293).
Regarding claim 1, Seymour teaches a method implemented by a wireless network node for detecting an interfering signal in a wireless network communication system (100/600) (fig.1-4, 6, page 4, par [0037]), the method characterized by comprising the steps of: 
a) determining an energy pattern of expected received input signals (116) based on a topology of said wireless network communication system and/or on data traffic patterns (fig. 1, 6, page 2, par [0028]) (see the change may constitute a disruption or interruption in signal reception caused, the change may constitute a measured magnitude of the signal 116 being lower than a predetermined expected baseline magnitude).  
 b) receiving an input signal (116) from at least one antenna (114) and determining an energy pattern of said input signal (page 2, par [0027]) (see determining whether any measured properties of the signal 116 have changed relative to expected properties of the signal 116), 
c) comparing said energy pattern of said input signal (116) with said energy pattern of expected received input signals (116) (page 2, par [0027-0028]) (see the receiver 162 or the processor 164 of the monitoring module 160 may compare the measured properties of the signal 116 with the expected properties of the signal 116), and 
d) emitting (sent) an alarm signal in the event that said receiver of the wireless network node is active and said input signal has an energy pattern different from said energy pattern of expected received input signals and/or in the event that said receiver is inactive and said input signal has an energy pattern similar or equal to said energy pattern of expected received input signals (page 2, par [0029]) (see the monitoring module 160 may report the changes to the SVT module 180, or in some implementations, the SVT module 180 may query the monitoring module 160 regarding whether one or more of the changes in the signal properties has occurred, and any change must exceed a certain change threshold for a report to be sent to the SVT module 180).
But Seymour does not mention delaying the input signals arrival at a receiver configured to process the input signal.
However, Tsai teaches a receiver capable of pilot signal-to-interference ratio (SIR) estimation, and, A pilot noise power may be estimated based on the differential demodulated pilot symbol. The receiver may further include a unit configured to estimate the pilot SIR by dividing the power based on the real part of the demodulated pilot symbol (page 1, par [0006]), And
Tsai teaches delaying (810/1130) the input signals arrival at a receiver configured to process the input signal (fig. 1B, 8, 11, page 9, par [0111, 0120]) (see receiver structure 800. The receiver 800 may receive in-phase and quadrature phase inputs 801 which may be input to a look-ahead delay unit 810 and a Channel Estimation unit 830. The output 811 of the look-ahead delay unit 810 and the output 831 of the Channel Estimation unit 830 may be input into an Advanced Receiver 820, and A delay unit 1130 may be configured to perform a unit delay operation on the demodulated ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Seymour with Tsai, in order to provide net delay offset between the channel estimates and input signal to the receiver may create a phase error on the processed signal out of the receiver. This phase rotation may be a function of the residual frequency offset in the received signal, which may be a by-product of closed-loop frequency correction. Given the magnitude of the mismatch of channel estimation to data delays, even very small residual frequency errors may introduce a significant phase error on the demodulated pilot symbols and may result in a substantially biased SINR estimate is easier (see suggested by Tsai on page 9, par [0115]).

Regarding claim 8, Seymour teaches a wireless network node for detecting an interfering signal in a wireless network communication system (100/600) (fig.1-4, 6, page 4, par [0037]), the wireless network node comprising: 
a transmitter (622) configured to transmit information to other nodes in said wireless network communication system (fig. 6, page 4, par [0037]),
 a receiver (162) configured to receive and process information from other nodes in said wireless network communication system (fig. 6), characterized by a detector (160) configured to receive an input signal (116) from at least one antenna (114/170) (fig. 1, page 3-4, par [0026-0027, 0031]) (see the receiver 162 and processor 164, may be configured to continuously monitor and analyze the signal 116 received by the antenna 170, and the monitoring module 160 may detect, monitor, and analyze properties of the signal 116, for example its magnitude, patterns, and data, particularly by determining whether any measured properties of the signal 116 have changed relative to expected properties of the signal 116),and
 wherein said receiver is further configured to determine an energy pattern of expected received input signals based on topology of said wireless network communication system and/or based on data traffic patterns (fig. 1, 6, page 2, par [0028]) (see the change may constitute a disruption or interruption in signal reception caused, the change may constitute a measured magnitude of the signal 116 being lower than a predetermined expected baseline magnitude), and 
wherein said detector (160) is further configured to receive and compare said energy pattern of expected received input signals with an energy pattern of said input signal (116) (page 2, par [0027-0028]) (see the receiver 162 or the processor 164 of the monitoring module 160 may compare the measured properties of the signal 116 with the expected properties of the signal 116), and 
to emit an alarm signal in the event that said receiver is active and said input signal has an energy pattern different from said pattern of expected received input signals and/or in the event that said receiver is inactive and said input signal has an energy pattern similar or equal to said energy pattern of expected received input signals (page 2, par [0029]) (see the monitoring module 160 may report the changes to the SVT module 180, or in some implementations, the SVT module 180 may query the monitoring module 160 regarding whether one or more of the changes in the signal properties has occurred, and any change must exceed a certain change threshold for a report to be sent to the SVT module 180).
  But Seymour does not mention a delay component, delaying the input signals arrival at a receiver configured to process the input signal.
However, Tsai teaches a receiver capable of pilot signal-to-interference ratio (SIR) estimation, and, A pilot noise power may be estimated based on the differential demodulated pilot symbol. The receiver may further include a unit configured to estimate the pilot SIR by dividing the power based on the real part of the demodulated pilot symbol (page 1, par [0006]), And
Tsai teaches delay component (810/1130), delaying the input signals arrival at a receiver configured to process the input signal (fig. 1B, 8, 11, page 9, par [0111, 0120]) (see receiver structure 800. The receiver 800 may receive in-phase and quadrature phase inputs 801 which may be input to a look-ahead delay unit 810 and a Channel Estimation unit 830. The output 811 of the look-ahead delay unit 810 and the output 831 of the Channel Estimation unit 830 may be input into an Advanced Receiver 820, and A delay unit 1130 may be configured to perform a unit delay operation on the demodulated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Seymour with Tsai, in order to provide net delay offset between the channel estimates and input signal to the receiver may create a phase error on the processed signal out of the receiver. This phase rotation may be a function of the residual frequency offset in the received signal, which may be a by-product of closed-loop frequency correction. Given the magnitude of the mismatch of channel estimation to data delays, even very small residual frequency errors may introduce a significant phase error on the demodulated pilot symbols and may result in a substantially biased SINR estimate is easier (see suggested by Tsai on page 9, par [0115]).

Claims 2-4, 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Seymour (U.S. Pub. No. 2012/0273289) in view of Tsai (U.S. Pub. No. 2016/0353293), and further in view of Green (U.S. Pub. No. 2021/0105631).
Regarding claims 2 and 9, Seymour teaches to emit an alarm signal in the event that said receiver is active and said input signal has an energy pattern different from said pattern of expected received input signals and/or in the event that said receiver is inactive and said input signal has an energy pattern similar or equal to said energy pattern of expected received input signals (page 2, par [0029]).
But Seymour does not mention switching to a new channel by said receiver in the event that the receiver is active when said alarm signal is received.
However, Green teaches a system may include detectors for detecting extraneous received signals such as interference by signals transmitted by devices outside the system or by noise (page 1, par [0009]),
Green also teaches and switching to a new channel by said receiver in the event that the receiver is active when said alarm signal is received (page 1, 3, par [0009, 0039]) (see the wireless communication system 100 may be configured to adapt to interference or other issues by, for example, stopping transmission on channels where interference is encountered, changing communication channels for communications, resizing communication links, applying filters, employing error checking, employing spatial/frequency techniques and in particular by changing channel parameters including frequencies in response to detection of extraneous received signals such as interference signal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Seymour and Tsai with Green, in order to provide detection of interference from these other systems, and to provide a more uniform aggregate loading of the spectrum across all devices (see suggested by Green on page 6, par [0057]).

Regarding claims 3 and 10, greenr teaches the emitting (send) step further comprises sending said alarm signal to a transmitter of the wireless network node (100 or BS) (page 7, 9, par [0053, 0062-0063, 0084]) (see the detector sends a report signal to the BSC 102 and the BSC 102 allocates the channel to the base station and linked terminal units as new operating channel and at 442 the base station and linked terminal units tune their transmitters and receivers to the new channel parameters or the terminal units in the wireless communication system 100, to change channel (frequency) after a specified number of frames, that detects the first type of extraneous signals ).

Regarding claims 4 and 11, greenr teaches the transmitter sends a message on a reserved channel (uplink to BS) to inform other network nodes (BS/106A/106N) wirelessly linked to said wireless network communication system of a detected interfering signal and to request a change of channel (page 7, 9, par [0053, 0063, 0084]) 
(see the detector sends a report signal to the BSC 102 and the BSC 102 allocates the channel to the base station and linked terminal units as new operating channel and at 442 the base station and linked terminal units tune their transmitters and receivers to the new channel parameters, to change channel (frequency) after a specified number of frames, that detects the first type of extraneous signals ).
 
Regarding claim 7, greenr teaches the method is used in an industrial control system (fig. 1-2, page par [0005-006]) 
(see an automatic or semi-automatic warehouse facility with robots including RLAN communication terminal units. Movements of the robots may be enabled across various paths, some of which may intersect. The warehouse facility may include bins arranged for example in a grid-like structure, where robots move to place objects in and pick objects from the bins. The RLAN may also include other mobile, non-robot terminal units, for example communication terminal units carried by human beings. The facility includes a robot control system with real-time or near real-time wireless communication between the robot control system, the base stations and the terminal units).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 102(a)(1)] as being anticipated by Seymour (U.S. Pub. No. 2012/0273289).
Regarding claim 14, Seymour teaches a detector (160) for detecting an interfering signal in a wireless network communication system (100/600) (fig.1-4, 6, page 4, par [0037]) characterized by being configured to: 
receive an input signal from at least one antenna (114/170) (fig. 1, 6), 
compare an energy pattern of said input signal with a determined energy pattern of expected received input signals provided by a receiver of a wireless network node (page 2, par [0027-0028]) (see the receiver 162 or the processor 164 of the monitoring module 160 may compare the measured properties of the signal 116 with the expected properties of the signal 116), and 
emit an alarm signal to at least said receiver in the event that said receiver is active and said input signal (116) has an energy pattern different from said pattern of expected received input signals and in the event that said receiver is inactive and said input signal has an energy pattern similar to said energy pattern of expected received input signals (116) (page 2, par [0029]) (see the monitoring module 160 may report the changes to the SVT module 180, or in some implementations, the SVT module 180 may query the monitoring module 160 regarding whether one or more of the changes in the signal properties has occurred, and any change must exceed a certain change threshold for a report to be sent to the SVT module 180).

 Claim Rejections - 35 USC § 103

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Seymour (U.S. Pub. No. 2012/0273289) in view of in view of Green (U.S. Pub. No. 2021/0105631).
Regarding claim 15, Seymour teaches to emit an alarm signal in the event that said receiver is active and said input signal has an energy pattern different from said pattern of expected received input signals and/or in the event that said receiver is inactive and said input signal has an energy pattern similar or equal to said energy pattern of expected received input signals (page 2, par [0029]).
But Seymour does not mention to send said alarm signal to a transmitter (206TX) in the event said receiver is active.
However, greenr teaches the emitting (send) step further comprises sending said alarm signal to a transmitter (100 or BS) in the event said receiver is active (page 7, 9, par [0053, 0062-0063, 0084]) (see the detector sends a report signal to the BSC 102 and the BSC 102 allocates the channel to the base station and linked terminal units as new operating channel and at 442 the base station and linked terminal units tune their transmitters and receivers to the new channel parameters or the terminal units in the wireless communication system 100, to change channel (frequency) after a specified number of frames, that detects the first type of extraneous signals ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Seymour with Green, in order to provide detection of interference from these other systems, and to provide a more uniform aggregate loading of the spectrum across all devices (see suggested by Green on page 6, par [0057]).

Regarding claim 16, Seymour teaches the alarm signal causes said transmitter to send a message on a reserved channel (uplink to BS) to inform other network nodes (BS/106A/106N), wirelessly linked to said wireless network communication system, of a detected interfering signal and to request a change of channel (page 7, 9, par [0053, 0063, 0084]) 
(see the detector sends a report signal to the BSC 102 and the BSC 102 allocates the channel to the base station and linked terminal units as new operating channel and at 442 the base station and linked terminal units tune their transmitters and receivers to the new channel parameters, to change channel (frequency) after a specified number of frames, that detects the first type of extraneous signals ).
 
Allowable Subject Matter
Claims 5-6 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance
4.	The following is an examiner’s statement of reasons for allowance: 
Regarding dependent claims 5 and 12, Seymour teaches a wireless network node for detecting an interfering signal in a wireless network communication system (100/600) (fig.1-4, 6, page 4, par [0037]), the wireless network node comprising: 
a transmitter (622) configured to transmit information to other nodes in said wireless network communication system (fig. 6, page 4, par [0037]),
 a receiver (162) configured to receive and process information from other nodes in said wireless network communication system (fig. 6), characterized by a detector (160) configured to receive an input signal (116) from at least one antenna (114/170) (fig. 1, page 3-4, par [0026-0027, 0031]) and 
to emit an alarm signal in the event that said receiver is active and said input signal has an energy pattern different from said pattern of expected received input signals and/or in the event that said receiver is inactive and said input signal has an energy pattern similar or equal to said energy pattern of expected received input signals (page 2, par [0029]). And
Tsai teaches delay component (810/1130), delaying the input signals arrival at a receiver configured to process the input signal (fig. 1B, 8, 11, page 9, par [0111, 0120]). And
Green teaches a system may include detectors for detecting extraneous received signals such as interference by signals transmitted by devices outside the system or by noise (page 1, par [0009]),
Green also teaches and switching to a new channel by said receiver in the event that the receiver is active when said alarm signal is received (page 1, 3, par [0009, 0039]).
The above prior art of record, however, fail to disclose or render obvious: the emitting step further comprises sending said alarm signal to a switch arranged to disconnect the at least one antenna from a receiving processing circuit, in order for the switch to be opened if said receiver is active and for the switch to be closed if said receiver is inactive, as specified in the claims 5 and 12. 


Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        August 13, 2022